Citation Nr: 0118753	
Decision Date: 07/18/01    Archive Date: 07/24/01

DOCKET NO.  96-16 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to Dependence Educational Assistance (DEA) 
benefits under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel


REMAND

The veteran served on active duty from July 1950 to February 
1954.  A death certificate has been received indicating that 
he died in November 2000.  During his lifetime, he had been 
granted service connection for schizophrenia, and this 
disability had been evaluated as 100 percent disabling 
beginning in 1968.  

The present issue was before the Board in January 1997 at 
which time it was remanded for additional development.  
Because of recent events, recent changes in legislation, and 
recent decisions by the U.S. Court of Appeals for Veterans 
Claims (the Court), the case needs to be remanded again for 
further development.

Apparently, in June 1975, the veteran was rated as 
permanently and totally disabled due to service-connected 
disability.  The record indicates that his wife at the time, 
[redacted], received DEA benefits for a short period of time.

In October 1994, the appellant, who had married the veteran 
in July 1977, submitted a claim for DEA benefits.  The 
regional office (RO) denied her claim on the basis that the 
delimiting date for DEA benefits had passed.  The RO 
determined that the veteran had been rated permanently and 
totally disabled as the result of a service-connected 
disability in June 1975, that he had received notice of such 
rating action soon thereafter, and that the appellant's claim 
for DEA benefits had been received more than 10 years 
following the rating action and notice to the veteran of such 
rating action.  See 38 C.F.R. § 21.3046 (2000).  

The appellant submitted a timely appeal to the RO 
determination denying her entitlement to DEA benefits.  The 
appellant contends that she made a telephone call to the RO 
in late 1994, that a person at the RO obtained the veteran's 
claims file, and that such person assured her that she would 
be entitled to receive DEA benefits.  She maintains that, as 
the result of such assurance, she registered for a course, 
incurring certain expenses, and submitted her application for 
DEA benefits.  

The present claim involves the question of the appellant's 
entitlement to DEA benefits, including whether her delimiting 
date had passed, and the question of whether she is entitled 
to receive DEA benefits for the period of enrollment for the 
spring 1995 semester.  

The claims file shows that an October 1995 rating action 
determined that the veteran was incompetent for Department of 
Veterans Affairs (VA) purposes, effective from October 6, 
1995.  The claims file also contains a letter from the 
appellant, dated in July 1998, requesting an apportionment of 
her husband's compensation benefits.  

Further, as previously indicated, during the appellant's 
appeal, a death certificate was received showing that the 
veteran died on November [redacted], 2000.  The death certificate 
provides a notation under marital status that the veteran was 
"divorced."  

38 C.F.R. § 21.3046 (2000) provides that the period of 
eligibility of a spouse will be recomputed if her status 
changes to that of surviving spouse.  The new period of 
eligibility is provided as follows:  the date of death of the 
veteran who dies while a total service-connected disability 
evaluated as permanent in nature was in existence, or, the 
date on which the VA determines that the veteran died of a 
service-connected disability.  

In essence, the death of the veteran permits a different 
delimiting period for a surviving spouse to commence.  
However, the surviving spouse would need to meet the 
definition of a "spouse" for VA purposes.  In this case, the 
appellant may be entitled to DEA benefits upon the death of 
the veteran if she meets the definition of a "spouse" for VA 
purposes.

As previosly indicated, the claims file shows that the 
appellant was separated from the veteran, at least for a 
period of time, as she was seeking an apportionment in 1998.  
Further, the death certificate indicates that the veteran's 
marital status at the time of his death was listed as 
"divorced."  Thus, the veteran's marital status at the time 
of his death, and the appellant's status as his "spouse" for 
VA purposes must be clarified before any determination can be 
made as to whether she is entitled to DEA benefits upon the 
death of the veteran.  Thus, the case needs to be remanded 
for further development.  

The Board observes that during the pendency of this appeal, 
Congress revised the law governing education benefits in 
1999, and, in pertinent part, the law pertinent to effective 
dates for awards of Chapter 35 benefits in 2000.  See 
Veterans Benefits and Health Care Improvement Act of 2000, 
Pub. L. No. 106-419, 114 Stat. 1822 (November 1, 2000).  This 
latter revision substantially amended 38 U.S.C.A. § 5113 
concerning the effective dates for educational benefits.  
When a law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant generally applies.  See Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  In this case, the RO has not yet 
considered the appellant's claim pursuant to these new laws, 
and whether such provisions apply in this case.  

In addition, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This new act 
includes, among other things, new notice/assistance 
provisions under certain circumstances.  There is now an 
expanded duty to assist the claimant, including searching for 
and obtaining records, and the need to inform a claimant, 
what, if any, further evidence not previously provided, is 
necessary to substantiate a claim. 

Finally, a new Court decision may impact the present appeal.  
See Ozer v. Principi, No. 98-57 (February 6, 2001), which 
interpreted 38 C.F.R. § 21.3046.

The case needs to be remanded so that the RO can consider the 
effects of the various changes of law and appropriate Court 
decisions.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should provide further 
development to clarify the veteran's and 
the appellant's marital status at the 
time of the veteran's death.  The 
appellant and the veteran's guardian 
should be requested to state whether the 
appellant was separated from the veteran 
for any period of time between the date 
of her application for DEA benefits and 
the time of the veteran's death.  The 
veteran's guardian and the appellant 
should be requested to provide any 
information concerning whether there was 
a divorce between the two.  The RO should 
request any and all pertinent documents 
supporting any separation or divorce.  

2.  After the requested development has 
been completed, the RO should 
readjudicate the issue of entitlement to 
DEA benefits under all pertinent laws, 
regulations, and Court decisions.  The RO 
should determine whether the appellant is 
entitled to DEA benefits, either as a 
spouse of the veteran or as a surviving 
spouse of the veteran, under such 
pertinent laws, regulations, and Court 
decisions.  This adjudication should 
include whether the appellant is entitled 
to DEA benefits for any period of time 
beginning with her application for 
benefits in October 1994, or 
subsequently.  

If the benefits sought on appeal are not granted, the 
appellant should be issued a supplemental statement of the 
case, detailing the evidence received and explaining all 
decisions reached.  The appellant should then be provided an 
opportunity to respond.  No action is required of the 
appellant unless and until she receives further notice.  The 
purpose of this REMAND is to procure clarifying data, and to 
provide due process.  The Board intimates no opinion, either 
legal or factual, as to the ultimate determination warranted 
in this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

